Exhibit 99.2 Penn West Petroleum Ltd. Operating as Penn West Exploration Pro Forma Consolidated Balance Sheet As at September 30, 2010 Trust Adjustments Pro forma $ $ $ Assets Current Accounts receivable - Future income taxes 5 21 2 e 26 Other - 21 Deferred funding obligation - Property, plant and equipment - Goodwill - - 21 Liabilities Current Accounts payable 1 2 b 80 2 e Distributions payable 41 - 41 Convertible debentures 26 - 26 Risk management liability 20 - 20 81 Long-term debt - Convertible debentures - Asset retirement obligation - Risk management liability 31 - 31 Future income taxes 28 2 c Unitholders'/Shareholders' Equity Unitholders' capital )
